FILE COPY




  BRIAN QUINN
   Chief Justice
                                 Court of Appeals                               VIVIAN LONG
                                                                                    Clerk

JAMES T. CAMPBELL
      Justice
                                  Seventh District of Texas                   MAILING ADDRESS:
PATRICK A. PIRTLE
      Justice
                                Potter County Courts Building                   P. O. Box 9540
                                                                                  79105-9540
                                 501 S. Fillmore, Suite 2-A
 JUDY C. PARKER
     Justice                     Amarillo, Texas 79101-2449                     (806) 342-2650

                                www.txcourts.gov/7thcoa.aspx

                                    February 13, 2019

Trafton Rodgers                                Jeffrey S. Ford
3204 A 111th Street                            Assistant Criminal District Attorney
Lubbock, TX 79423                              P.O. Box 10536
* DELIVERED VIA E-MAIL & POSTAL *              Lubbock, TX 79408
                                               * DELIVERED VIA E-MAIL *
Julie Goen Panger
THE KIECHLER LAW FIRM PLLC
619 Broadway
Lubbock, TX 79401
* DELIVERED VIA E-MAIL *

RE:      Case Numbers: 07-16-00222-CR, 07-16-00223-CR
         Trial Court Case Number: 2016-409,230

Style: Trafton Rodgers v. The State of Texas

Dear Parties:

         The Court has this day entered the attached Order in the captioned causes.

                                                  Very truly yours,
                                                  Vivian Long
                                                  VIVIAN LONG, CLERK

 xc:      Honorable Jim Bob Darnell (DELIVERED VIA E-MAIL)
          Barbara Sucsy (DELIVERED VIA E-MAIL)